DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Haoliang Chen on 07/22/2022.
In the specification: 
In the “CROSS-REFERENCE TO RELATED APPLICATION” section, paragraph [0001], lines 1-2, “U.S. Patent Application No. 15/959,279, filed on April 22, 2018” has been replaced with “U.S. Patent Application No. 15/959,279, filed on April 22, 2018, issued as U.S. Patent No. 10,973,012 dated April 6, 2021”.
In the claims:
Claim 1. (Currently Amended) A method, comprising:
determining, by a network device, a first physical downlink control channel resource, wherein the first physical downlink control channel resource is located in [[the]]an ith time unit of a subframe in a time domain, the subframe consists of 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 time units, each of the 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 time units comprises one or more candidate physical downlink control channel resources, 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 is an integer greater than or equal to 2, and i is a positive integer less than or equal to 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
[[,]]; and wherein:
when 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
=2, the subframe consists of two time units which are a first time unit and a second time unit respectively, the first time unit is located in a 1st slot of the subframe, and the second time unit is located in a 2nd slot of the subframe; and 
if the ith time unit is the first time unit, the first physical downlink control channel resource is a physical downlink control channel (PDCCH) in a first control region, and the first control region is located at first 
    PNG
    media_image2.png
    25
    37
    media_image2.png
    Greyscale
 symbols in the 1st slot; 
if the ith time unit is the second time unit, the first physical downlink control channel resource is a PDCCH in a second control region, and the second control region is located at first 
    PNG
    media_image3.png
    25
    37
    media_image3.png
    Greyscale
 symbols in the 2nd slot, wherein

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 is any one of 1, 2, 3, or 4, 
    PNG
    media_image3.png
    25
    37
    media_image3.png
    Greyscale
 is any one of 1, 2 or 3; and
sending, by the network device, downlink control information (DCI) on the first physical downlink control channel resource; 
wherein the first physical downlink control channel resource consists of X resource units, and each of the X resource units occupies one symbol in [[a]]the time domain, and occupies 12 subcarriers in frequency domain, wherein X is a positive integer.

Claim 2. (Currently Amended) The method according to claim 1, wherein 
the first physical downlink control channel resource is located at the 1st symbol in the ith time unit in the time domain, and occupies the X resource units in the frequency domain; 
the first physical downlink control channel resource is located at first N symbols in the ith time unit in the time domain; and for each of the first N symbols, the first physical downlink control channel resource occupies 
    PNG
    media_image5.png
    41
    21
    media_image5.png
    Greyscale
 resource units in the frequency domain, wherein N is less than or equal to a total quantity of symbols comprised in the ith time unit; or
the first physical downlink control channel resource is located at the first N symbols in the ith time unit in the time domain; and for first N−1 symbols of the first N symbols, the first physical downlink control channel resource occupies W resource units in the frequency domain, and for an Nth symbol of the first N symbols, the first physical downlink control channel resource occupies X−W*(N−1) resource units in the frequency domain, wherein N is less than or equal to the total quantity of symbols comprised in the ith time unit, W is less than or equal to Y, and X−W*(N−1) is less than or equal to Y, wherein Y is a quantity of resource units occupied by an available bandwidth in the frequency domain; 
wherein N, W, Y are positive integers.

Claim 3. (Original) The method according to claim 1, wherein 
the first physical downlink control channel resource is located in the first symbol in the ith time unit, the first physical downlink control channel resource occupies six resource units in the frequency domain; or
the first physical downlink control channel resource is located in the first 2 symbols in the ith time unit, and for each of two symbols, the first physical downlink control channel resource occupies six resource units in the frequency domain.

Claim 4. (Canceled)

Claim 5. (Currently Amended) The method according to claim [[4]]1, wherein 
a quantity of frequency domain resources occupied by the second control region is less than or equal to a quantity of frequency domain resources occupied by the first control region.

Claim 6. (Currently Amended) The method according to claim [[4]]1, further comprising:
sending, by the network device, signaling indicating a value of 
    PNG
    media_image6.png
    25
    37
    media_image6.png
    Greyscale
.

Claim 7. (Original) The method according to claim 1, wherein 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 is at least one of 2, 4, 6, 7, 12, or 14.

Claim 8. (Currently Amended) The method according to claim 1, further comprising:
determining, by the network device, that an aggregation level is L within duration T, wherein L is a positive integer; or
determining, by the network device, that an aggregation level is L, and sending signaling to a terminal device, wherein the signaling is used to indicate that the aggregation level of the first physical downlink control channel resource is L, and L is a positive integer.

Claim 9. (Currently Amended) The method according to claim 1, wherein the determining, by the network device, the first physical downlink control channel resource comprises:
determining, by the network device, M candidate physical downlink control channel resources, wherein an aggregation level of each of the M candidate physical downlink control channel resources is L, and L and M [[is a]]are positive integers; and
selecting, by the network device, a candidate channel resource from the M candidate physical downlink control channel resources as the first physical downlink control channel resource.

Claim 10. (Currently Amended) An apparatus, comprising:
a non-transitory storage medium including executable instructions; and
a processor;
wherein the executable instructions, when executed by the processor, cause the apparatus to:
determine a first physical downlink control channel resource, wherein the first physical downlink control channel resource is located in [[the]]an ith time unit of a subframe in a time domain, the subframe consists of 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 time units, each of the 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 time units comprises one or more candidate physical downlink control channel resources, 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 is an integer greater than or equal to 2, and i is a positive integer less than or equal to 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
[[,]]; and wherein:
when 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
=2, the subframe consists of two time units which are a first time unit and a second time unit respectively, the first time unit is located in a 1st slot of the subframe, and the second time unit is located in a 2nd slot of the subframe; and 
if the ith time unit is the first time unit, the first physical downlink control channel resource is a physical downlink control channel (PDCCH) in a first control region, and the first control region is located at first 
    PNG
    media_image2.png
    25
    37
    media_image2.png
    Greyscale
 symbols in the 1st slot; 
if the ith time unit is the second time unit, the first physical downlink control channel resource is a PDCCH in a second control region, and the second control region is located at first 
    PNG
    media_image3.png
    25
    37
    media_image3.png
    Greyscale
 symbols in the 2nd slot, wherein

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 is any one of 1, 2, 3, or 4, 
    PNG
    media_image3.png
    25
    37
    media_image3.png
    Greyscale
 is any one of 1, 2 or 3; and
send downlink control information (DCI) on the first physical downlink control channel resource; 
wherein the first physical downlink control channel resource consists of X resource units, and each of the X resource units occupies one symbol in [[a]]the time domain, and occupies 12 subcarriers in frequency domain, wherein X is a positive integer.

Claim 11. (Currently Amended) The apparatus according to claim 10, wherein 
the first physical downlink control channel resource is located at the 1st symbol in the ith time unit in the time domain, and occupies the X resource units in the frequency domain; 
the first physical downlink control channel resource is located at first N symbols in the ith time unit in the time domain; and for each of the first N symbols, the first physical downlink control channel resource occupies 
    PNG
    media_image5.png
    41
    21
    media_image5.png
    Greyscale
 resource units in the frequency domain, wherein N is less than or equal to a total quantity of symbols comprised in the ith time unit; or
the first physical downlink control channel resource is located at the first N symbols in the ith time unit in the time domain; and for first N−1 symbols of the first N symbols, the first physical downlink control channel resource occupies W resource units in the frequency domain, and for an Nth symbol of the first N symbols, the first physical downlink control channel resource occupies X−W*(N−1) resource units in the frequency domain, wherein N is less than or equal to the total quantity of symbols comprised in the ith time unit, W is less than or equal to Y, and X−W*(N−1) is less than or equal to Y, wherein Y is a quantity of resource units occupied by an available bandwidth in the frequency domain; 
wherein N, W, Y are positive integers.

Claim 12．(Original) The apparatus according to claim 10, wherein 
the first physical downlink control channel resource is located in the first symbol in the ith time unit, the first physical downlink control channel resource occupies six resource units in the frequency domain; or
the first physical downlink control channel resource is located in the first 2 symbols in the ith time unit, and for each of two symbols, the first physical downlink control channel resource occupies six resource units in the frequency domain.

Claim 13. (Canceled).

Claim 14. (Currently Amended) The apparatus according to claim [[13]]10, wherein 
a quantity of frequency domain resources occupied by the second control region is less than or equal to a quantity of frequency domain resources occupied by the first control region.

Claim 15. (Currently Amended) The apparatus according to claim [[13]]10, further comprising:
sending
    PNG
    media_image6.png
    25
    37
    media_image6.png
    Greyscale
.

Claim 16. (Original) The apparatus according to claim 10, wherein 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 is at least one of 2, 4, 6, 7, 12, or 14.

Claim 17. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions which, when executed by a network device, cause the network device to carry out the steps of:
determining a first physical downlink control channel resource, wherein the first physical downlink control channel resource is located in [[the]]an ith time unit of a subframe in a time domain, the subframe consists of 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 time units, each of the 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 time units comprises one or more candidate physical downlink control channel resources, 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 is an integer greater than or equal to 2, and i is a positive integer less than or equal to 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
[[,]]; and wherein:
when 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
=2, the subframe consists of two time units which are a first time unit and a second time unit respectively, the first time unit is located in a 1st slot of the subframe, and the second time unit is located in a 2nd slot of the subframe; and 
if the ith time unit is the first time unit, the first physical downlink control channel resource is a physical downlink control channel (PDCCH) in a first control region, and the first control region is located at first 
    PNG
    media_image2.png
    25
    37
    media_image2.png
    Greyscale
 symbols in the 1st slot; 
if the ith time unit is the second time unit, the first physical downlink control channel resource is a PDCCH in a second control region, and the second control region is located at first 
    PNG
    media_image3.png
    25
    37
    media_image3.png
    Greyscale
 symbols in the 2nd slot, wherein

    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 is any one of 1, 2, 3, or 4, 
    PNG
    media_image3.png
    25
    37
    media_image3.png
    Greyscale
 is any one of 1, 2 or 3; and
sending downlink control information (DCI) on the first physical downlink control channel resource; 
wherein the first physical downlink control channel resource consists of X resource units, and each of the X resource units occupies one symbol in [[a]]the time domain, and occupies 12 subcarriers in frequency domain, wherein X is a positive integer.

Claim 18. (Currently Amended) The non-transitory computer-readable storage medium according to claim 17, wherein 
the first physical downlink control channel resource is located at the 1st symbol in the ith time unit in the time domain, and occupies the X resource units in the frequency domain; 
the first physical downlink control channel resource is located at first N symbols in the ith time unit in the time domain; and for each of the first N symbols, the first physical downlink control channel resource occupies 
    PNG
    media_image5.png
    41
    21
    media_image5.png
    Greyscale
 resource units in the frequency domain, wherein N is less than or equal to a total quantity of symbols comprised in the ith time unit; or
the first physical downlink control channel resource is located at the first N symbols in the ith time unit in the time domain; and for first N−1 symbols of the first N symbols, the first physical downlink control channel resource occupies W resource units in the frequency domain, and for an Nth symbol of the first N symbols, the first physical downlink control channel resource occupies X−W*(N−1) resource units in the frequency domain, wherein N is less than or equal to the total quantity of symbols comprised in the ith time unit, W is less than or equal to Y, and X−W*(N−1) is less than or equal to Y, wherein Y is a quantity of resource units occupied by an available bandwidth in the frequency domain; 
wherein N, W, Y are positive integers.

Claim 19. (Original) The non-transitory computer-readable storage medium according to claim 17, wherein 
the first physical downlink control channel resource is located in the first symbol in the ith time unit, the first physical downlink control channel resource occupies six resource units in the frequency domain; or
the first physical downlink control channel resource is located in the first 2 symbols in the ith time unit, and for each of two symbols, the first physical downlink control channel resource occupies six resource units in the frequency domain.

Claim 20. (Canceled).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 and 12/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/01/2021.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10973012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5-12 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
(i) Claims 1-3, 5-12 and 14-19 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
In claims 1, 10 and 17 … each of the 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
 time units comprises one or more candidate physical downlink control channel resources ... if the ith time unit is the first time unit, the first physical downlink control channel resource is a physical downlink control channel (PDCCH) in a first control region, and the first control region is located at first 
    PNG
    media_image2.png
    25
    37
    media_image2.png
    Greyscale
 symbols in the 1st slot; if the ith time unit is the second time unit, the first physical downlink control channel resource is a PDCCH in a second control region, and the second control region is located at first 
    PNG
    media_image3.png
    25
    37
    media_image3.png
    Greyscale
 symbols in the 2nd slot, wherein 
    PNG
    media_image4.png
    25
    37
    media_image4.png
    Greyscale
 is any one of 1, 2, 3, or 4, 
    PNG
    media_image3.png
    25
    37
    media_image3.png
    Greyscale
 is any one of 1, 2 or 3 … in combination with other limitations recited as specified in claims 1, 10 and 17.
Note that the first closest prior art Seo et al. (US 2014/0153539 A1, hereafter “Seo”) discloses determining, by a network device, a first physical downlink control channel resource [see para. 71-72; determining, by a BS, a PDCCH], wherein the first physical downlink control channel resource is located in an ith time unit of a subframe [see Fig. 2-3, para. 58-60, 62-63; PDCCH is located in a 1st time slot of a subframe], the subframe consists of NT time units, each of the NT time units comprises one or more candidate physical control channel resources, wherein NT is an integer greater than or equal to 2, and i is a positive integer less than or equal to NT; and wherein when 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
=2, the subframe consists of two time units which are a first time unit and a second time unit respectively, the first time unit is located in the 1st slot of the subframe, and the second time unit is located in the 2nd slot of the subframe [see Fig. 3, para. 62-64; the subframe comprises two slots, 1st slot (7 symbols) comprising PDCCH and 2nd slot (7 symbols) comprising PDSCH]; and sending, by the network device, downlink control information (DCI) on the first physical downlink control channel resource [see para. 69, 71, 74; sending, by the BS, DCI on the PDCCH]; wherein the first physical downlink control channel resource consists of X resource units, and each of the X resource units occupies one symbol in a time domain, and occupies 12 subcarriers in frequency domain, wherein X is a positive integer [see Fig. 2-3, para. 68-69, Table 1; PDCCH (Format 0) is transmitted on CCE aggregation level 1, which corresponds to 9 REGs, which corresponds to 36 REs since 1 REG consists of 4 REs. Thus, the PDCCH is transmitted on 3 resource units for a total of 36 REs, each resource unit occupies one symbol in the time domain and 12 subcarriers in the frequency domain, which are 12 REs]. However, Seo fails to disclose or render obvious the above italic limitations as claimed.
Note that the second closest prior art Miki et al. (US 2011/0032894 A1, hereinafter “Miki”) discloses determining, by a network device, a first physical downlink control channel resource [see para. 4-5, 46-47; determining, by a base station, a PDCCH resource], wherein the first physical downlink control channel resource is located in an ith time unit of a subframe, the subframe consists of NT time units [see Fig. 4, para. 4, 44, 48-49; the PDCCH resource is located in a TTI of a subframe, the subframe consists of multiple TTIs], each of the NT time units comprises one or more candidate physical control channel resources, wherein NT is an integer greater than or equal to 2, and i is a positive integer less than or equal to NT [see Fig. 4, para. 4, 46-48; each TTI comprises PDCCH or PDSCH]; and sending, by the network device, downlink control information (DCI) on the first physical downlink control channel resource [see para. 5; sending, by the BS, downlink control information on the PDCCH resource]. However, Miki fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closet prior art Chen et al. (US 2013/0242886 A1, hereinafter “Chen”) discloses determining, by a network device, a first physical downlink control channel resource [see Fig. 1, para. 24; determing, by an eNodeB, a PDCCH resource], wherein the first physical downlink control channel resource is located in an ith time unit of a subframe [see Fig. 1, para. 24; the PDCCH is located in a first slot of a subframe], the subframe consists of NT time units, each of the NT time units comprises one or more candidate physical control channel resources, wherein NT is an integer greater than or equal to 2, and i is a positive integer less than or equal to NT; and wherein when 
    PNG
    media_image1.png
    23
    24
    media_image1.png
    Greyscale
=2, the subframe consists of two time units which are a first time unit and a second time unit respectively, the first time unit is located in the 1st slot of the subframe, and the second time unit is located in the 2nd slot of the subframe [see Fig. 1, para. 24; the subframe consists of two slots, each slot comprises 7 OFDM symbols, first slot comprises PDCCH, second slot comprises PDSCH]; and sending, by the network device, downlink control information (DCI) on the first physical downlink control channel resource [see para. 23, 26; sending, by the eNodeB, DCI on the PDCCH]; wherein the first physical downlink control channel resource consists of X resource units, and each of the X resource units occupies one symbol in a time domain, and occupies 12 subcarriers in frequency domain, wherein X is a positive integer [see Fig. 1, para. 24; the PDCCH consists of one to three columns of the first OFDM symbols in each subframe, and multiple resource blocks (RBs), each RB includes 12-15 kHz]. However, Chen fails to disclose or render obvious the above italic limitations as claimed.
Thus, Seo, Miki, and Chen taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
(ii) Claims 21-26 are also allowable over nonstatutory double patenting rejection since the terminal disclaimer filed on 07/22/2022 was approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 2015/0085715 A1) – see Fig. 5-6, para. 55-71, discloses transmitting, by a base station a new signaling to configure special sub-frame configuration and related control parameters for the new User Equipment (UE); scheduling, by the base station, the uplink or downlink transmission of the new UE on the special sub-frame according to the special sub-frame configuration contained in the new signaling; performing, by the base station and the UE of the new version. downlink or uplink transmission on the special sub-frame according to the special sub-frame configuration contained in the new signaling and the scheduling of the base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469